UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER:001-32994 OILSANDS QUEST INC. (Exact name of issuer as specified in its charter) Colorado 98-0461154 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800, 326 - 11th Avenue SW, Calgary, Alberta, Canada T2R 0C5 (Address of principal executive offices) (403) 263-1623 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: £ Accelerated filer: T Non-accelerated filer: £ Smaller reporting company: £ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T As of December3, 2010 there were 342,153,483 shares of common stock issued and outstanding. OILSANDS QUEST INC. FORM 10Q FOR THE QUARTER ENDED October 31, 2010 Part I.Financial Information Forward-Looking Statements Item 1. Financial Statements Unaudited Consolidated Balance Sheets as of October 31, 2010 and April 30, 2010 1 Unaudited Consolidated Statements of Operations for theThree and Six Months EndedOctober31, 2010 and 2009 and for the Period from Inception on April 3, 1998 toOctober 31, 2010 2 Unaudited Consolidated Statements of Stockholders’ Equity for theSix Months Ended October 31, 2010 and 2009 3 Unaudited Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended October 31, 2010 and 2009 and for the Period from Inception on April 3, 1998 toOctober 31, 2010 4 Unaudited Consolidated Statements of Cash Flows for the Six Months EndedOctober 31, 2010 and 2009 and for the Period from Inception on April 3, 1998 toOctober 31, 2010 5 Unaudited Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 Part IIOther Information Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. (Removed and Reserved) 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 Cautionary Statement about Forward-Looking Statements The following includes certain statements that may be deemed to be "forward-looking statements."All statements, other than statements of historical facts, included in this Form 10-Q that address activities, events or developments that our management expects, believes or anticipates will or may occur in the future are forward-looking statements.Such forward-looking statements include discussion of such matters as: · our ability to operate as a going concern beyond September 30, 2011; · the outcome of our process to explore strategic alternatives; · the amount and nature of future capital, development and explorationexpenditures; · the extent and timing of exploration and development activities; · business strategies and development of our business plan and exploration programs; · potential reservoir recovery optimization process; · the preliminary engineering and economic assessment program for a first commercial project; · potential relinquishment of certain of our oil sands permits and licenses; · anticipated cost of our asset retirement obligations, including the extent and timing of our core hole re-abandonment program; · our plans to negotiate with the Saskatchewan Ministry of Energy and Resources (SMER) respecting the transfer of our Saskatchewan oil sands permits from theOil ShaleRegulations to the Oil and Natural Gas Regulations; · the possible effects of our restatement of our financial statements and other financial information for the years ended April 30, 2008 and 2007 and the interim periods from July 31, 2008 through January 31, 2009 and for the interim period ended July 31, 2009. Forward-looking statements also typically include words such as "anticipate", "estimate", "expect", "potential", "could" or similar words suggesting future outcomes.Readers are cautioned that forward-looking statements are not guarantees of future performance and that actual results or developments may differ materially from those expressed or implied in the forward-looking statements. The Company is under no duty to update any of these forward-looking statements after the date of this report, except as required by law.You should not place undue reliance on these forward-looking statements. It is presumed that readers have read or have access to our 2010 Annual Report filed on Form 10-K/A which includes disclosures regarding critical accounting policies as part of Management’s Discussion and Analysis of Financial Condition and Results of Operations.All future payments in Canadian dollars have been converted to United States dollars using an exchange rate of $1.00 U.S. $1.0188 CDN, which was the October 31, 2010 exchange rate.Unless otherwise stated, all dollar amounts are expressed in U.S. dollars. OILSANDS QUEST INC. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) (in thousands, except share data) October 31, 2010 April 30, 2010 ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash (note 4) - Accounts receivable Prepaid expenses Available for sale equity securities 94 65 Total Current Assets Property and Equipment (note 6) Assets held for sale (note 5) Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable (note 14) $ $ Accrued liabilities Flow-through share premium liability - Total Current Liabilities Deferred Taxes Asset Retirement Obligation (note 7) Liabilities related to assets held for sale (note 5) Stockholders’ Equity: Capital Stock Preferred Stock, par value of $0.001 each, 10,000,000 shares authorized, 1 Series B Preferred share outstanding (note 9) - - Common Stock, par value of $0.001 each, 750,000,000 shares authorized, 314,251,683 and 292,491,188 shares outstanding atOctober 31, 2010and April 30, 2010 respectively (note 10) Additional Paid-in Capital Deficit Accumulated During Development Stage Accumulated Other Comprehensive Income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ Going concern (note 1) Contingencies and commitments (note 15) Subsequent events (notes 1 and 16) See Notes to Consolidated Financial Statements 1 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Operations (Unaudited) (in thousands, except share data and per share amounts) Three Months Ended October 31, Six Months Ended October 31, From Inception on April 3, 1998 through to October 31, 2010 Expenses Exploration $ General and administrative Corporate Stock-based compensation (notes 8 and 11) Foreign exchange (gain) loss ) Depreciation and accretion Other Items Interest income Impairment on unproved properties (note 6(b)) 61 - - Loss before deferred income tax Deferred income tax expense (benefit) Net loss from continuing operations Net loss from discontinued operations (note 5) Net loss Net loss attributable to non-controlling interest - Net loss attributable to common stockholders $ Net loss from continuing operations per share - Basic and Diluted $ Net loss from discontinued operation per share - Basic and Diluted Net loss attributable to common stockholders per share - Basic and Diluted $ Weighted average number of common stock outstanding See Notes to Consolidated Financial Statements 2 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (Unaudited) (in thousands, except shares) Common Stock Preferred Stock Additional Paid in Accumulated Other Comprehensive Deficit Accumulated During Development Total Stockholders’ Shares Par Value Shares Par Value Capital Income (Loss) Stage Equity Balance, April30,2010 $ 1 $ - $ Common stock and warrants issued for: Cash 20 - Stock-based compensation - Share issue costs - Premium on flow-through shares - Exchange of OQI Sask Exchangeable shares 2 - Proceeds from exercise of OQI Sask Options - Other comprehensive income Foreign exchange loss on translation - Net loss - Balance, October31,2010 $ 1 $ - $ Balance, April30,2009 $ 1 $ - $ Common stock and warrants issued for: Cash 35 - Stock option exercises - Exchange of OQI Sask Exchangeable shares 1 - Stock-based compensation - Share issue costs - Other comprehensive income Foreign exchange gain on translation - Net loss - Balance, October31,2009 $ 1 $ - $ 3 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (in thousands) Three Months Ended October 31, Six Months Ended October 31, From Inception on April 3, 1998through to October 31, 2010 Net loss $ Foreign exchange gain (loss) on translation Unrealized loss on available for sale equity securities - Transfer of unrealized loss on available for sale equity securities to net loss - Comprehensive (loss) income $ Comprehensive loss attributable to non-controlling interest - Compehensive (loss) income attributable to common stockholders $ See Notes to Consolidated Financial Statements 4 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) (in thousands) Six Months Ended October 31, From Inception on April 3, 1998 Through to October 31, Operating Activities Net loss $ $ $ Non-cash adjustments to net loss Stock-based compensation Deferred income tax benefit Depreciation and accretion Asset retirement cost expense (reduction) Impairment on unproved properties - Other non-cash items - Asset retirement expenditures - Changes in Non-Cash Working Capital Accounts receivable and prepaid expenses Accounts payable and accrued liabilities Changes in non-cash working capital related to assets held for sale Cash Used in Operating Activities Investing Activities Property and equipment expenditures Short-term investment - - Restricted cash - Other investments - - CashUsed in Investing Activities Financing Activities Issuance of shares for cash, net of issue costs Shares issued on exercise of subsidiary options and warrants - Shares issued by subsidiary to non-controlling interest - - Convertible debentures - - Cash Provided by Financing Activities Inflow of cash and cash equivalents Effects of exchange rate changes on cash and cash equivalents Cash and cash equivalents, Beginning of Period - Cash and cash equivalents, End of Period $ $ $ Non-Cash Financing Activities Common stock issued for properties $ - $ - $ Warrants issued for properties $ - $ - $ Common stock issued for services $ - $ - $ Common stock issued for debt settlement $ - $ - $ See Notes to Consolidated Financial Statements 5 OILSANDS QUEST INC. (A Development Stage Company) Notes to Consolidated Financial Statements (Unaudited) 1. GOING CONCERN To date, the Company has not earned revenue from any of its natural resource properties, and none of its estimated resources have been classified as proved reserves. The Company expects that significant additional exploration and development activities will be necessary to establish proved reserves, and to develop the infrastructure necessary to facilitate production, if any, from the estimated resources.As at October 31, 2010, the Company had working capital of $11.8 million, including cash and cash equivalents of $17.8 million, and a deficit accumulated during the development phase of $420.3 million. These financial statements have been prepared on a going concern basis in accordance with generally accepted accounting principles in the United States of America (“US GAAP”). The going concern basis assumes that the Company will continue its operations for the foreseeable future and realize its assets and discharge its liabilities in the normal course of business for the foreseeable future.Future operations are dependent on the continued ability of the Company to raise funds through financings such as public offerings or private placements of debt or equity securities.Management anticipates that the Company will be able to fund its activities through September 2011 with its current cash and cash equivalents as at October 31, 2010 and including the net proceeds of the November 5, 2010 public offering described in note 16.Accordingly, significant uncertainty remains regarding the Company’s ability to continue as a going concern for the next twelve months. On August 17, 2010, the Company initiated a formal process to explore strategic alternatives such as strategic financing opportunities, asset divestitures, joint ventures and/or a corporate sale, merger or other business combination.This process is being overseen by a Special Committee to the Board of Directors.There can be no assurance that the review of strategic alternatives will result in a financing or a sale of the Company or in any other transaction.The Company will monitor its cash flow requirements and continue to operate in a prudent manner to preserve cash while working towards a strategic alternative for the Company. These financial statements do not include any adjustments to the recoverability and classification of recorded assets and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2. DESCRIPTION OF BUSINESS AND NATURE OF OPERATIONS Oilsands Quest Inc. (“OQI”) together with its subsidiaries, (collectively the “Company”) is in the development stage and follows the guidance for a development stage company as defined in Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 915-10. The principal business activity is the acquisition, exploration and development of natural resource properties in Canada. 3. BASIS OF PRESENTATION These consolidated financial statements have been prepared in accordance with US GAAP and reflect all adjustments (all of which are normal and recurring in nature) that, in the opinion of management, are necessary for fair presentation of the interim financial information. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for any subsequent quarter or for the entire year ending April 30, 2011. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with US GAAP have been condensed or omitted. These unaudited consolidated financial statements and notes included herein have been prepared on a basis consistent with and should be read in conjunction with the Company’s audited consolidated financial statements and notes for the year ended April 30, 2010 as filed in its annual report on Form 10-K/A. Certaincomparative figures have been reclassified to conform to current financial statement presentation. The U.S. dollar (“USD”) is the functional currency for OQI (the parent company).The Canadian dollar (“CDN”) is the functional currency for OQI’s Canadian subsidiaries.The assets and liabilities of OQI’s Canadian subsidiaries are translated into U.S. dollars based on the current exchange rate in effect at the balance sheet dates.Canadian income and expenses are translated at average rates for the periods presented.Foreign currency translation adjustments have no effect on net income and are included in accumulated other comprehensive income in stockholders’ equity.Gains and losses arising from transactions denominated in currencies other than the functional currency are included in the results of operations of the period in which they occur. Deferred income taxes are not provided on translation gains and losses where OQI expects earnings of a foreign operation to be indefinitely reinvested. Recent Accounting Pronouncements There have been no recent accounting pronouncements or changes in accounting pronouncements during the six months ended October 31, 2010, as compared to the recent accounting pronouncements described in the Company’s Annual Report on Form 10-K/A, that are of significance, or potential significance to the Company. 4. RESTRICTED CASH Restricted cash represents amounts on deposit with the Saskatchewan Ministry of Energy and Resources to act as collateral for unfunded liability under the Saskatchewan Oil and Gas Orphan Fund and the Licensee Liability Rating Program.The restricted cash is in the form of a letter of guarantee maturing May 5, 2011. 5. ASSETS HELD FOR SALE AND DISCONTINUED OPERATIONS Change in Discontinued Operations As previously disclosed, the Company had reached an agreement to sellits Pasquia Hills oil shale properties to Canshale Corp., a private company formed by the former President and Chief Executive Officer of the Company (the “Purchaser”) for consideration of $1 million CDN ($0.9 million USD) in cash and 8,000,000 shares of the private company.The sale was conditional on the Purchaser raising a minimum financing amount as defined in the terms of the agreement.As Canshale Corp. was unable to secure the financing by the extended deadline of July 30, 2010, the Company announced on August 13, 2010 the cancellation of this transaction. The oil shale assets continue to be owned by the Company. Given the cancellation of the transaction and the undertaking of a process to evaluate strategic alternatives considering many options for the properties of the Company and the Company as a whole (note 1), the Company determined that these assets, related liabilities and related operations were no longer to be presented as held for sale at July 31, 2010 nor were the operations to be presented as discontinued operations in the three month period ended July 31, 2010. As such, all amounts previously reported as discontinued were reclassified to continuing operations, the assets held for sale were reclassified to prepaid expenses, property and equipment and the liabilities related to assets held for sale were reclassified to the deferred taxes liability to which it solely related. On September 22, 2010, the Company announced the undertaking of a process to divest the Alberta oil sands lease at Eagles Nest and the Saskatchewan oil shale permits at Pasquia Hills following a determination by the Board of Directors that these assets are non-core as both properties are located outside the Company’s primary project and discovery areas of Axe Lake, Wallace Creek and Raven Ridge. Accordingly, the Company has accounted for the Saskatchewan oil shale permits at Pasquia Hills and Alberta oil sands lease at Eagles Nest as discontinued operations in the six month period ended October 31, 2010 and has reclassified prior period financial statements to exclude the operating results of these properties from continuing operations. In addition, the assets held for sale have been reclassified from prepaid expenses and property and equipment, and the liabilities related to assets held for sale have been reclassified from the deferred taxes liability to which it solely related at October 31, 2010. 6 OILSANDS QUEST INC. (A Development Stage Company) Notes to Consolidated Financial Statements (Unaudited) At October 31, 2010, the assets held for sale have been measured at the lower of their carrying amount and fair value less costs to sell. The Company has estimated the fair value less costs to sell to exceed the carrying amount of the respective assets held for sale and, accordingly, no impairment has been recognized in the period. A summary of financial information related to the Company’s discontinued operations for each of the periods presented is as follows: For the three months ended October 31, For the six months ended October 31, From Inception on April 3,1998 through to October 31, 2010 (in thousands) (in thousands) (in thousands) (in thousands) (in thousands) Saskatchewan Oil Shale Rights (Permits(Permits)Pasquia Hills Exploration costs $
